Citation Nr: 0941755	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  07-23 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for pulmonary asbestosis 
as a result of asbestos exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1952 to July 1954.  
He is the recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.

In August 2009, the Veteran testified at a personal hearing 
before the undersigned, sitting at the RO, and in March 2007, 
before a Decision Review Officer, sitting at the RO.  
Transcripts of these hearings are associated with the claims 
file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's bilateral hearing loss is a result of his 
active duty military service.

3.  The Veteran was not exposed to asbestos during military 
service. 

4.  Pulmonary asbestosis was not present in service, or shown 
to be causally or etiologically related to any disease, 
injury, or incident in service.

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active duty 
military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2009).

2.  Pulmonary asbestosis was not incurred in or aggravated by 
active duty military service, nor may it be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As the Board's decision herein to grant the Veteran's service 
connection claim for bilateral hearing loss constitutes a 
complete grant of the benefit sought on appeal, no further 
action is required to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), enacted November 9, 2000 (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) and the 
implementing regulations with regard to that claim.  

With respect to the claim for service connection for 
pulmonary asbestosis, the VCAA imposes certain duties upon VA 
to notify the claimant of the shared obligations of the 
claimant and VA in developing his or her claim and to assist 
the claimant by making reasonable efforts to obtain relevant 
evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claim, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in September 2005, prior to the initial 
unfavorable AOJ decision issued in December 2005.  An 
additional letter was sent in September 2006.

The Board observes that the pre-adjudicatory VCAA notice 
issued in September 2005 informed the Veteran of the type of 
evidence necessary to establish service connection, how VA 
would assist him in developing his claim, and his and VA's 
obligations in providing such evidence for consideration.  
With regard to the notice requirements under Dingess/Hartman, 
the September 2006 VCAA letter provided notice as to 
disability ratings and effective dates.  The Board 
acknowledges the defective timing of this notice, but finds 
that no prejudice to the Veteran has resulted.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  As the 
Board herein concludes that the preponderance of the evidence 
is against the Veteran's service connection claim, any 
questions as to the assignment of disability ratings and 
effective dates are rendered moot.  Therefore, the Board 
finds that the Veteran was provided with all necessary notice 
under VCAA prior to the initial adjudication of his claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Based on the above, the Board finds that 
further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing him 
with a VA examination.  The Veteran's service entrance and 
separation examinations and private medical records were 
reviewed by both the AOJ and the Board in connection with 
adjudication of his claim.  

With regard to service treatment records, the Board observes 
that with the exception of the aforementioned examinations, 
they appear to be unavailable, having been destroyed in the 
fire at the St. Louis records repository in 1973.  The Board 
acknowledges that, in cases where VA is unable to obtain some 
or all of the Veteran's service treatment records, VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit of the doubt rule.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's 
analysis of the Veteran's claim has been undertaken with this 
duty in mind.  The case law does not, however, lower the 
legal standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all the evidence that may be 
favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 
(1996).  

Multiple attempts to obtain the Veteran's service treatment 
records were made, and the Veteran was afforded the 
opportunity to submit copies of service treatment records in 
his possession.  Additionally, he was requested to complete a 
form to allow for attempted reconstruction of his records, 
but he did not reply.  No other possible sources of service 
records have come to light.  Based on these facts, the Board 
finds that further efforts to identify and locate possible 
copies of the Veteran's service treatment records would only 
serve to unnecessarily delay the Board's decision with no 
benefit to the Veteran.  See Bernard; see also Sabonis v. 
Brown, 6 Vet. App. 426,430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the Veteran are to be avoided).  

The Board also notes that the Veteran authorized release of 
records from Dr. LB who apparently provided a consult with 
regard to the Veteran's respiratory disorder.  The office of 
Dr. LB reported that the Veteran had not been seen at that 
office.  However, the Board observes that the report of that 
consult apparently was provided with records from Dr. MRD.  
Hence, the Board determines that additional attempts to 
obtain records directly from Dr. LB are not necessary.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claims.  In this case, the Board 
finds that a current VA examination to determine whether the 
Veteran has a respiratory disorder as a result of asbestos 
exposure in military service is not necessary to decide the 
claim.  Any current medical opinion linking such disability 
to the Veteran's military service would necessarily be based 
upon the unsubstantiated history provided by the Veteran 
decades following discharge from service.  In the absence of 
documentary evidence of in-service asbestos exposure, there 
is no competent basis upon which an examiner could determine 
that the Veteran has a respiratory disorder related to his 
military service.  Thus, the Board concludes that an 
examination is not necessary in this case.

In light of the above, the Board concludes that further 
development and additional efforts to assist or notify the 
Veteran in accordance with VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R.
 § 3.303(a).  Connecting the disability to service may be 
accomplished through statutory presumption or through 
affirmative evidence that shows inception or aggravation 
during service or that otherwise indicates a direct 
relationship between service and the current disability.  38 
C.F.R. §§ 3.303(a), (d).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  The Board notes that the Veteran's service records 
indicate that he was awarded the Combat Infantryman Badge, 
which denotes combat experience.  Therefore, the Veteran is 
entitled to the application of 38 U.S.C.A. § 1154(b).  
Competent evidence of a current disability and of a link 
between the current disability and service is still required 
despite the evidentiary effect of 38 U.S.C.A. § 1154(b).  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995).  The statute 
"does not create a statutory presumption that a combat 
veteran's alleged disease or injury is service-connected," 
but only "considerably lighten[s] the burden of a veteran 
who seeks benefits for an allegedly service-connected disease 
or injury and who alleges that the disease or injury was 
incurred in, or aggravated by, combat service."  Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  

Nevertheless, as noted above, the statute is intended to 
lighten the burden on the Veteran who alleges an injury or 
disease during service that is otherwise not supported by the 
Veteran's service records.  In this case, VA does not dispute 
the Veteran's claim that he had in-service noise exposure.  
Moreover, the Veteran's claimed in-service asbestos exposure 
on a naval vessel is not associated with his combat 
experience on land.  Therefore, further consideration of the 
Veteran's claims under 38 U.S.C.A. § 1154(b) is not 
necessary.





Bilateral hearing loss

The Veteran contends that he currently has bilateral hearing 
loss as a result of noise exposure in service from small 
weapons and artillery fire.  Thus, he argues that service 
connection is warranted for bilateral hearing loss as a 
consequence of his combat service.

The Court has held that service connection may be granted for 
a hearing loss where the Veteran can establish a nexus 
between his current hearing loss and a disability or injury 
he suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also 
held that VA regulations do not preclude service connection 
for a hearing loss that first met VA's definition of 
disability after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

The Veteran's service enlistment and separation examinations 
are negative for complaints, treatment, or diagnosis 
pertinent to hearing difficulty.  However, post-service 
records demonstrate a diagnosis of bilateral hearing loss.  
Specifically, at the April 2007 VA audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
45
80
LEFT
15
5
10
45
75

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 88 percent in the left ear.  
The Veteran was diagnosed as having moderate to severe 
bilateral sensorineural hearing loss.  Therefore, the Board 
finds that the contemporary medical evidence demonstrates a 
current bilateral hearing loss as defined by 38 C.F.R. § 
3.385.  

Initially, the Board notes that the first medical diagnosis 
of hearing loss in the record is that provided at the April 
2007 VA examination.  Thus, the record fails to reveal that 
bilateral hearing loss manifest to a compensable degree 
within one year of the Veteran's discharge in May 1954.  As 
such, presumptive service connection is not warranted for 
bilateral hearing loss.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  With regard to direct service connection, 
however, the Board observes that there is no competent 
medical opinion either for or against the Veteran's claim.  
Specifically, the April 2007 VA examiner noted not only the 
Veteran's military noise exposure, but also the Veteran's age 
and a 42-year work history involving occasional noise 
exposure, albeit with hearing protection.  As a result of 
these considerations, the examiner stated that he could not 
relate the Veteran's bilateral hearing loss to his military 
service without resorting to speculation.  Thus, the examiner 
failed to provide an opinion.  See Stefl v. Nicholson, 21 
Vet. App. 120, 123-24 (2007).  Similarly, an October 2006 
letter from Dr. WNL states that the Veteran's type of hearing 
loss is many times secondary to a combination or normal aging 
of the ears and noise exposure.  There is no other competent 
medical evidence relevant to this claim of record. 

The Board observes that the Veteran has attested to having 
decreased hearing since leaving service.  The Veteran can 
speak to factual matters of which he has first-hand 
knowledge, e.g., difficulty hearing.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  Further, the competent 
medical evidence does not discredit the Veteran or wholly 
attribute his hearing loss to a cause other than noise 
exposure in service.  In fact, both the April 2007 VA 
examiner and Dr. WNL indicate that noise exposure such as the 
Veteran experienced in military service could be a cause of 
his hearing loss.  

It is important to point out at this juncture that it is the 
defined and consistently applied policy of VA to administer 
the law under a broad interpretation, consistent, however, 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

Based on the above, the Board finds that the evidence is in 
relative equipoise.  Thus, when resolving all doubt in the 
Veteran's favor, the Board finds that there is a causal 
relationship between the Veteran's military service and his 
current bilateral hearing loss.  Accordingly, service 
connection for bilateral hearing loss is granted.  

Pulmonary asbestosis

With regard to asbestos-related claims, there is no specific 
statutory guidance, nor has the Secretary promulgated any 
regulations in regard to such claims.  However, the VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information 
concerning claims for service connection for disabilities 
resulting from asbestos exposure.  The date of this amended 
material is December 13, 2005.  The Court has held that VA 
must analyze an appellant's claim for service connection for 
asbestosis or asbestos-related disabilities under the 
appropriate administrative guidelines.  Ennis v. Brown, 4 
Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id. at Subsection (a).  Some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  Id. at Subsection 
(f).

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and be inhaled or swallowed.  Id. at Subsection (b).  
Inhalation of asbestos fibers can produce fibrosis (the most 
commonly occurring of which is interstitial pulmonary 
fibrosis, or asbestosis), tumors, pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  Id. 
at Subsection (d).  The adjudication of a claim for service 
connection for a disability resulting from asbestos exposure 
should include a determination as to whether or not: (1) 
service records demonstrate the Veteran was exposed to 
asbestos during service; (2) development has been 
accomplished sufficient to determine whether or not the 
Veteran was exposed to asbestos either before or after 
service; and (3) a relationship exists between exposure to 
asbestos and the claimed disease in light of the latency and 
exposure factors.  Id. at Subsection (h).
Thus, VA must determine whether military records demonstrate 
evidence of asbestos exposure during service, develop whether 
there was pre-service and/or post-service occupational or 
other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, 
Asbestos-Related Diseases (May 11, 1988).  The provisions in 
former paragraph 7.68 (predecessor to paragraph 7.21) of VBA 
Manual M21-1, Part VI, do not create a presumption of 
exposure to asbestos.  See Dyment v. West, 13 Vet. App. 141 
(1999).  Hence, medical nexus evidence is required in claims 
for asbestos related disease.  See VAOPGCPREC 04-00.

Initially, the Board observes that the Veteran has a current 
diagnosis of pulmonary asbestosis.  An August 1995 chest X-
ray yielded findings consistent with asbestosis and Dr. LMM 
diagnosed pulmonary asbestosis.  Subsequent private treatment 
records show diagnoses of fibrotic lung disease and, most 
recently, pneumonia.  Nevertheless, given the chronic nature 
of asbestosis-related lung disease, the Board affords the 
benefit of the doubt to the Veteran and finds that, absent 
evidence to the contrary, the Veteran has a current diagnosis 
of pulmonary asbestosis.  The record does not, however, 
demonstrate that the Veteran's current pulmonary disorder is 
due to asbestos exposure in service.  

The Veteran served in the Infantry, but reports being exposed 
to asbestos during basic training when firing the furnace, in 
his barracks in Korea, and on board the ships taking him to 
and from Korea.  He has not provided any corroboration for 
his alleged exposures and there is no documentation related 
to the Veteran's service that would suggest that he was 
exposed to asbestos.  The mere fact that the Veteran traveled 
on board a ship or was housed or worked in buildings that may 
have had asbestos in them is not sufficient to establish a 
presumption of asbestos exposure in service.  

The record reflects that the Veteran was exposed to asbestos 
during his post-service employment and that he was a 
recipient of a settlement in an asbestos lawsuit.  Although 
the record outside the Veteran's statements offers no 
evidence relating his claimed pulmonary asbestosis to his 
military service, there is significant evidence indicating 
that the Veteran's asbestosis was due to post-service 
occupational exposure to asbestos.  Thus, the evidence is not 
deemed to be in the Veteran's favor nor in the state of 
equipoise such that a doubt could be resolved in his favor.  
More specifically, absent competent evidence of an in-service 
exposure and a link between the Veteran's current disability 
and his service, the Board must find that a preponderance of 
the evidence is against the claim.  Therefore, service 
connection for pulmonary asbestosis is denied.


ORDER

Service connection for bilateral hearing loss is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

Service connection for pulmonary asbestosis as a result of 
asbestos exposure is denied.


____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


